Citation Nr: 1525051	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  12-34 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an earlier effective date before September 23, 2008, for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 30 percent from September 23, 2008, to April 12, 2012.


REPRESENTATION

The Veteran represented by:    The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal of June 2009 and June 2012 rating decisions by the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).

In April 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

During the pendency of the appeal, in a June 2012 rating decision, the RO increased the rating for PTSD from 30 percent to 50 percent, effective April 2012, the date of a VA examination.  The Veteran expressed satisfaction for the 50 percent rating but continued his appeal for a higher rating from the date of service connection to April 12, 2012, the effective date for the 50 percent rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The issue of earlier effective date before September 23, 2008, for service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

From the effective date of service connection in September 2008 to April 12, 2012, PTSD is shown to be productive of a disability picture that more nearly approximates that of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; the disability picture is without evidence of occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for PTSD from September 23, 2008 to April 12, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.10, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Where, as here, the appeal for higher initial ratings for PTSD stems from notice of disagreement with the award of an initial disability rating following the grant of service connection, further VCAA notice is not required.  38 C.F.R. 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA statutory duties under 38 U.S.C.A. § 5104 and § 7105.  In this regard, a statement of the case was issued in May 2010 which set forth the diagnostic code criteria to be satisfied to warrant a higher initial rating for the initial rating claims before the Board.

Duty to Assist

 Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim. The RO has obtained service treatment records, VA records, reports from private medical caregivers, records statement from the Social Security Administration, and afforded the Veteran VA examinations in June 2009 and December 2009 and a hearing before the undersigned Veterans Law Judge (VLJ) in April 2013. 

The reports of the June 2009, and December 2009 VA examinations and opinions included a review of the Veteran's medical history, including his service treatment records, an interview, and an examination of the Veteran, as well as sufficient findings to rate the disabilities and reasons to explain the opinions and conclusions reached.  Therefore, the Board concludes that the VA examinations and opinions are adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the Board hearing, the Veteran was assisted at the hearing by his service representative.  The undersigned Veterans Law Judge (VLJ) identified the issues and asked the Veteran to provide details as to why the Veteran believed he was entitled to full grant of the appeal.  At that time, he was specifically provided the opportunity to describe what PTSD symptoms he noticed and their level of severity for the period from September 2009 to April 2012.  The Veteran, however, chose to testify to the issue that concerned him the most, namely why he believed he should be awarded an earlier effective date for service connection for PTSD.

Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) , or to the extent the VLJ did not expressly state the elements of the criteria that were lacking to substantiate the claims, such error is harmless as both the Veteran and his representative talked to the issue of most importance to the Veteran, which was an earlier effective date for service connection for PTSD.

As the Veteran has not identified any additional relevant evidence pertinent to the claim and as there are no additional relevant records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

General Principles

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

When evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130.

Posttraumatic stress disorder (PTSD) is rated under Diagnostic Code 9411 under the General Rating Formula for Mental Disorders. 

The criteria for a 30 percent rating are occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The criteria for a 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent are occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships. 

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The evidence considered in determining the level of impairment from PTSD under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411 and the General Rating Formula.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).) 
 
The Global Assessment of Functioning (GAF) score is a scale reflecting the  psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g. suicidal ideation or severe obsessional rituals), or any other serious impairment in social or occupational functioning.  GAF scores from 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  GAF scores ranging from 61 to 70, for example, reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

While the GAF score is relevant evidence, the GAF score alone is neither statutorily nor regulatory controlling in rating a psychiatric disorder, rather the rating is determined by the application of the Rating Schedule, 38 C.F.R. Part 4, as explained above. 

Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for the next higher rating have been met.  It is the effect of the symptoms, rather than the presence of symptoms, pertaining to the criteria for the next higher rating, that is determinative.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the evidence considered in determining the level of impairment from PTSD under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).

The Veteran's PTSD has been rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, as 30 percent disabling, effective September 23, 2008.  The Veteran expressed disagreement to the initial 30 percent rating.  In a rating decision dated in June 2012, the RO issued a rating decision increasing the rating for PTSD from 30 percent to 50 percent, effective April 12, 2012.  The Veteran has expressed satisfaction for the 50 percent rating but contends it should apply as well to the period from September 23, 2008, to April 12, 2012.

The Veteran was afforded a June 2009 VA examination and he reported nightmares of the war about three or four times a week.  He has recurrent distressing thoughts of the war.  The Veteran tries to avoid thoughts, conversations, smells, and situations that remind him of the war.  He has been more distant from people since the war.  He has trouble sleeping and awakens 10 to 15 times at night.  The Veteran gets angry over trivial matters. He has increased startle response and jumping to loud noises.  He has difficulty concentrating at times.  The Veteran has never been hospitalized for his PTSD symptoms and he last sought treatment about two years earlier.  

The Veteran is self-employed building furniture and home decor items.  He works about 30 hours per week in his own shop.  He has been married for 42 years and has two children who live in town.  He eats with and sees them often.  He mows the lawn, does yard work, and some house cleaning.  He goes to church three times a week and acts as a deacon and an usher in the church.  The Veteran and his wife and another couple eat out with about twice a month.  Occasionally, a couple comes to their house to eat and vice versa.  He reads the newspaper and watches TV.  He uses his computer to play games, e-mails one friend in Colorado, surf s and does research on the internet.  His hobby is hunting arrowheads.  The Veteran tries to do that two to three times a year.

Upon examination, there was no impairment of his thought processes, ability to communicate, or history or evidence of abnormal behaviors.  The Veteran did have some auditory hallucinations hearing his name, about twice a month. He does not have any delusions.  He has suspicious feelings not trusting people.  The Veteran denied suicidal or homicidal thoughts.  Both long term and short term memory were good.  There was no history or evidence of obsessive/ritualistic behaviors.  The Veteran's speech was spontaneous, coherent, and relevant.  There is no blocking or slowing of his speech.  It is not circumstantial and it is adequately organized.  He has an occasional panic feeling and gets quite anxious at times.  His affect and the mood appeared somewhat anxious and depressed during the interview.  The Veteran stated he had depression feelings.  He sometimes buys things on impulse.  The Veteran had the ability to follow simple-to-moderately complex instructions. 

The VA examiner diagnosed PTSD and assigned a GAF score of 70.  The examiner described the main symptoms as depression, anxiety, chronic sleep impairment, and occasional panic feelings.  He concluded the psychiatric symptoms cause occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks, although generally the Veteran is functioning satisfactorily with routine behavior of self-care and normal conversations. 

In August 2009, the Veteran re-started treatment at VAMC as a few months earlier he started having problems with his symptoms.  He reported to feeling depressed, down, isolative, withdrawn, has poor sleep, decreased interest and participation in activities, feels detached from other, irritability and anger, difficulty concentrating, and he remains hypervigilant of his surroundings.  The Veteran has flashbacks of war trauma, particularly with certain smells.  He also heard voices calling his name.  He denied suicidal or homicidal ideation, intent, or plan.  The Veteran was cooperative and calm and speech was within normal limits in rate, rhythm, volume, and tone.  His mood was described as anxious, depressed, and dysphoric.  His thought process was linear and goal directed.  There was no flight of ideas, looseness of association or delusion noted.  His memory was intact and impulse control, insight, and judgement was fair.  The mental health provider did not record a GAF.

The Board notes thereafter, he received treatment at VAMC on a fairly regular basis, about every three to four months.  During this time, the Veteran continued to be cooperative and calm and speech was within normal limits in rate, rhythm, volume, and tone.  He also denied suicidal or homicidal ideation, intent, or plan.  His thought processes were always linear and goal directed.  There were no delusions.  His memory was intact and impulse control, insight, and judgement was fair.  

In October 2009, his problems were sleep problems, nightmares, and social isolation.  The GAF was 55.  The Veteran reported feeling much better and sleeping better with medication.  He had rested sleep and did not feel fatigued and tired in the morning.  He denied feelings of hopelessness and helplessness.  He has been able to go out and meet with friends.  The Veteran had a good relationship with his wife who is very understanding and supportive of him.  At times, he hears his name called when no one is there, but there are no command hallucinations.  

In December 2009, the Veteran was provided a second VA examination.  He continued to have PTSD symptoms such as difficulty sleeping every night and occasional nightmares about dead people. He reported he has not had a good night's sleep in 41 years. Even on medication, he sleeps two to three hours per night.  He is extremely easily awakened by any noise.  He reported that it feels like he has "blank spots" in his memory and bothered by his inability to remember some of the details of the traumatic experiences.  Finally, the Veteran has irritability every day and is easily aggravated with little things.  In the week before the examination, he threw a nail gun because it was not working. 

The Veteran lived with his wife of 42 years, describing her as very supportive and very tolerant of his irritability and angry outbursts.  The Veteran reported that sometimes he becomes irritated with people, including his wife, for griping and complaining.  He has good relationships with his children and 5 grandchildren.  Recently, he decided to start having lunch with his grandchildren during the week.  The Veteran reported that he tries to be tolerant of other people, but gets aggravated when people are driving poorly, gripes, complains, or when they curse in public, which recently happened when somebody cursed in front of his wife.  He feels close to many of his family members, but keeps people at arm's length.  The Veteran continues to work for himself building furniture and has never missed work due to his mental health symptoms.  He is currently semi-retired, but finds working helpful to him.  He reports he has difficulty concentrating when he has interruptions, and he becomes very aggravated when things do not work, e.g., the malfunctioning nail gun.  Most of the time when he is aggravated he walks away from the task and starts working on something else.  In the past he would break furniture he was working on if something went wrong.  The VA examiner stated that the Veteran's social  and occupational functioning had not changed since the last examination. 

The Veteran was alert and oriented.  His affect and mood were congruent.  Throughout the interview the Veteran appeared anxious and depressed.  He was tearful, nervous, and fidgety during the examination.  The Veteran reported mild problems with attention and concentration in terms of having difficulty staying on task when interrupted.  He showed no signs of a thought disorder in terms of derailment, tangentiality, or circumlocution.  He denied hallucinations and delusions.  The Veteran has very poor sleep every night.  With the medication, he sleeps at the most 3 to 4 hours per night.  There was no impairment of thought process or communication noted in this examination.

The diagnosis was PTSD and the examiner stated the Veteran continues to have moderate impairment with respect to social and occupational functioning.  The GAF score was 70. 

By February 2010, the Veteran was in group therapy and found the group helpful and supportive.  The Veteran reported he was concerned about his dreams, which awaken him and he feels in a panic.  He did not recall what the dreams were about.  

The following month, March 2010, the Veteran agreed with the suggestion to walk around the block before opening up a can of worms with his anger.  He reported sleep continued to be a problem with nightmares and really bad dreams.  He has intrusive thoughts and memories with increasing intensity and frequency.  He also denied hallucinations or paranoid thoughts.  The GAF was 55.  

In June 2010, the Veteran reported a little anger and low frustration tolerance.  He felt tired and fatigued.  He has problems with sleep.  There were no feelings of hopelessness though at times he felt helpless.  The Veteran did not like to be around anyone and spends time in his room.  The Veteran reported nightmares and flashbacks.  He denied hallucinations.  He is still on alert, hypervigilant, and, easily startled.  The GAF was 55.

Starting in July 2010, the Veteran received treatment at the Vet Center.  He reported he was still married and self-employed.  He described intense emotional problems but no further details were given.  Vet Center treatment notes indicated there were no suicidal or homicidal thoughts or plans.  He did not have feelings of hopelessness and despair.  He described excessive fatigue, disturbed sleep, irritability or aggression, anxiety, and depression.  The Veteran also believed he had a change in personality and slowed thinking.  The Veteran was friendly and cooperative with appropriate speech.  He was oriented and had normal memory.  His judgment was good and there were no delusions, disorganized thinking, or hallucinations.  The Veteran stated that an inability to sleep was his greatest stressor indicating he woke up an average of 17 times a night.

In September  2010, the Veteran reported doing okay.  He sleeps better with medication but his wife tells him that he has been restless in his sleep.  He sometimes feels helpless and hopeless, but denies suicidal or homicidal ideation, intent, or plan. He denied hallucinations.  The GAF was 55.

In October 2010, in an application for social security benefits, the Veteran and his wife both stated he has no problems getting along with family, friends, neighbors and no changes in social activities.  He can pay attention for about 20-30 minutes and finish what he started such as conversation or movie.  He also followed instructions well and could get along with authority figures.  He reported PTSD interfered with his sleep since Vietnam and it had worsened as he had gotten older.  He also reported panic attacks, but handled stress moderately well.  The Veteran described his reaction to stress as okay.  He plays cards with and talks and visits with friends.  His wife stated that changes in routine are sometimes upsetting and he is learning to handle stress with therapy but there are no problems paying attention.  In her opinion, he handles spoken instructions and authority figures well.  The Social Security Administration mental health examiner noted moderate difficulties in social functioning and moderate difficulties in concentration, persistence, or pace.  

In December 2010, the Veteran reported doing okay despite the death of a couple of family members and his father-in-law was terminally ill.  He stated that for 36 years, he had no thoughts about suicide until six weeks earlier, but there were no suicidal or homicidal thoughts or plans at the present.  He was sleeping better and there were nightmares that he could not recall.  The GAF was 58.

In October 2011, the Veteran reported finding both Vet Center therapy and VA group therapy helpful.  Medications were also working well.  He had been retired for about a year but he cannot stand to be still and has stayed very busy.  The Veteran has coffee with his wife every morning for 30 minutes to an hour and he described that as the highlight of his day/week in addition to their Friday night dates.  He had fluent speech and a linear thought process.  He has occasional hallucinations consisting of seeing shadows out of the corner of his eye or his name being called.  There was no suicidal or homicidal ideation.  His insight and judgment was good.  The GAF score was 60.

In January 2012, the Veteran reported that recently, he and his wife had rice for breakfast, which they have had for 40 years, but it started a two day flashback in which he could not think about anything but Vietnam and the horrible things that happened there.  He tried to have a talk with himself and rationalize things, but the thoughts keep recurring. The Veteran reported that despite this incident, he is happy with his medications and desires no changes.  He had fluent speech and a linear thought process.  His memory and attention were within normal limits and he had fair insight and judgment.  The GAF score was 60.  

The Board recognizes that the evidence supporting the Veteran's claim for a higher rating for PTSD before April 2012 includes his statements regarding the severity of his symptoms.  The Board has also considered the Veteran's lay statements that his disabilities are worse than the 30 percent evaluation.  In evaluating a claim for an increased schedular disability rating, however, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  The Board is not free to ignore VA's duly promulgated regulations, which include the Rating Schedule.  Franklin v. Brown, 5 Vet. App. 190, 193 (1993).  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

Furthermore, in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  That involves specialized knowledge or training in identifying injuries and mental health diseases.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  No factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis.  

Such competent evidence concerning the nature and extent of the Veteran's PTSD disability have been provided by the medical personnel who have examined him during the current appeal period and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.   

For the period from September 28, 2008 to April 12, 2012, in evaluating the evidence, the Board concludes that the VA examinations and other medical evidence show that the symptoms of PTSD have affected the Veteran's everyday life and his ability to function to a degree that more nearly approximates the schedular criteria for a 30 percent rating, and no higher, under Diagnostic Code 9411. The evidence shows that the psychiatric symptomatology was of such extent, severity, depth, and persistence that approximates the criteria for a 30 percent schedular rating, and the record overall reflects few, if any, symptoms or severity of PTSD that typify the criteria for a 50 percent schedular rating.

His complaints included sleep problems, intrusive thoughts, avoidance, social isolation, irritability, anger, memory impairment, and concentration difficulty.  His symptoms of mild memory impairment, chronic sleep impairment, depressed mood and anxiety, and occasional panic attacks are all encompassed within the 30 percent criteria.  The record does not show that any of the foregoing symptoms or any other symptoms of the same type and degree approximating a 50 degree rating.  For instance, although the Veteran reported anxiety and panic attacks, he did not have panic attacks occurring more than once a week.  The Veteran can understand complex commands with at best mild impairment.  Other than what he described as holes in his memory about service, his memory remained intact or any deficit still allowed him to function not only in his daily life, but also to successfully operate as a self-employed furniture maker who could complete the necessary tasks involved in the manufacture of furniture.  Any disturbances of motivation and mood also did not interfere or impair his daily functioning or his business.  In addition, despite describing social isolation, he has displayed some ability to establish and maintain effective relationships.  His relationship with his wife, children, and grandchildren remained strong and in fact is a source of support.  He also has the ability to establish some social relationships since he and his wife socialize with others.  

In examinations, the Veteran displayed normal or coherent thought process and thought content as well as judgment and abstract thinking, all of which indicates no social or occupational impairment.  Although he had some paranoid feelings and heard voices calling his name, these symptoms did not interfere with his routine activities or his ability to work.  He functioned well enough with these symptoms to keep his business running, and interact pretty well with people.  Stated another way, any paranoia or auditory hallucinations had no impact on his life generally, or in particular, in running his business.  His business may have even be a source of support for the Veteran since it appears he can perform most of his duties alone and it keeps him engaged.  He is capable of performing activities of daily living, without any reported difficulty noted.  

Sleep disturbance and fatigue appear to be a major problem for the Veteran, and in fact, he considers it to be his greatest or most severe symptom.  There is no indication that while he was working, he lost time at work due to the PTSD symptoms, including his sleep impairment.  Further, he has not described lost production or reduced quality of his furniture due to sleep disturbance.  When he did stop working, the evidence indicates it was not due to sleep loss or other PTSD symptoms, but due to his physical disabilities.  The Board notes that other factors contribute to his sleep loss such as sleep apnea, which is service connected.  To conclude the severity of the sleep loss solely due to PTSD equates to a disability picture approximating the 50 percent rating would violate the rule against pyramiding.  See 38 C.F.R. § 4.14.

Further, sleep loss, fatigue, irritability and anger difficulties as well as self- described social isolation problems may have occasionally affected his functioning, before he stopped working.  Nevertheless, he maintained self-employment to the satisfaction of his customers in what appears to have been a successful furniture business, handling both the making and the selling of furniture.  Stated another way, the PTSD symptoms by themselves do not appear to have a significant occupational impact.  There is no evidence of lost or cancelled contracts or sales, excessive absenteeism, or complaints by his customers, or difficulties with suppliers or with employees (if there were any, the record does not indicate either way).  While he described one instance where his anger caused him to throw a malfunctioning staple gun against the wall, there is no evidence he expressed anger at his customers or suppliers or that anger reduced his production or quality of the furniture he made.  Thus, the frequency or severity of his anger did not rise to a level establishing a history of violence or affecting his impulse control and judgment.  When he does get angry, he has learned to remove himself from the situation.  This appears to be a departure from the past, in the period before September 2008, when he destroyed the furniture he was working on.  Further, the staple gun incident is the only incident of anger interfering with his work and not a significant pattern of disruption; it is indicative of occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, not occupational and social impairment with reduced reliability and productivity.

To be sure, in the relevant period, the Veteran also suffered depression and anxiety.  His anxiety or avoidance behaviors, however, has not prevented him from functioning independently, appropriately, and effectively and he is able to leave his house to socialize with his wife and other couples.  He tries to go out of his house on a fairly frequent basis with his wife on Friday night dates, socializing with another couple, and has involvement with his church.  The Board also has no doubt that his PTSD affected his marriage and his relationship with other family members, but it appears he is not estranged from any of them and it appears his family offers support with frequent interaction.  He had a good relationship with his wife, children, and grandchildren, and a continuous relationship with some of his siblings.  During this period from September 2008 to April 2012, it appears the Veteran in fact enjoyed visiting with his grandchildren.  He indicated he also had some occasional social relationships.  Further, his depression has not prevented him from functioning independently, appropriately, and effectively.  As described, he has mild difficulties in establishing and maintaining social and occupational relationships due to depression and anxiety symptoms resulting from PTSD.  

Furthermore, for the relevant period, the VA examination reports shows that the assigned GAF scores mostly ranged from mostly ranged from 55 to 70 indicating a mild or mild-moderate disability.  The scores have remained relatively static throughout the period considered in this appeal, September 2008 to April 2012.  The examiners have described his PTSD disability as mild occupational and social impairment.  In any event, a disability rating depends on evaluation of all the evidence and a VA examiner's classification of the level of a psychiatric impairment by words or by a GAF score is to be considered, but is not determinative of the percentage disability rating to be assigned.  38 C.F.R. § 4.126. Further, as discussed above, the symptoms and their severity have remained relatively stable in the relevant period even with additional personal stressors in the Veteran's life such as the death and illnesses of family members.  

Although the Veteran has stated his symptoms have worsened, the Board notes that the Veteran's subjective complaints, as they relate to PTSD only, have remained essentially unchanged in severity when detailed beyond the Veteran's characterizations. To the extent any of the PTSD symptoms have worsened in the period September 23, 2008 to April 12, 2012, the effect on industrial impairment, the focus of any mental health rating, remained unchanged. Finally, despite his assertions of emotional numbing and loss of interest, the Veteran has not completely lost interest in activities such as church or hunting for arrowheads.  Any limitation in these activities again appears to be related more to his physical limitations as opposed to his PTSD.

The Board recognizes the Veteran believes the June 2009 VA examiner was unprofessional and therefore his conclusions are not valid.  "VA benefits from a presumption that it has properly chosen a person qualified to provide a medical opinion in a particular case." Parks v. Shinseki, 716 F.3d 581, 585 (Fed. Cir. 2013) (citing Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011)); Wise v. Shinseki, 26 Vet. App. 517, 524-27 (2014).  It is presumed that VA follows a regular process that ordinarily results in the selection of a competent medical professional.  Parks, 716 F.3d at 585 ("Viewed correctly, the presumption [of competence] is not about the person or a job title; it is about the process."). Thus, absent clear evidence sufficient to rebut the presumption of competence, the fact that a person was chosen by VA to provide an opinion generally assures that person's competence to provide the requested opinion.  Sickels, 643 F.3d at 1366.  As noted earlier, the Board has reviewed the June 2009 findings and opinion and finds the report contains an adequate review of the Veteran's medical history, including his service treatment records, interview, and examination of the Veteran, as well as sufficient findings to rate the disabilities and reasons to explain the opinions and conclusions reached.  The Board also notes that the Veteran offers no complaints about the subsequent December 2009 VA examiner and her findings and opinions are substantially similar to the June 2009 VA examiner.

The Board finds that the PTSD disability did not significantly change and that a uniform evaluation is warranted for the period September 23, 2008 to April 12, 2012.  Accordingly, as the degree of disability has not increased following the assignment of the initial rating a single evaluation, rather than "staged ratings" is proper.  Fenderson, supra; see also Hart, supra. 

For these reasons, for all relevant times during the period from September 23, 2008 to April 12, 2012, the preponderance of the evidence is against an initial rating higher than 30 percent for PTSD, and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b)

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

A disability rating is intended to compensate for average impairment in earning capacity resulting from a service-connected disability in civil occupations. 38 U.S.C.A. § 1155. The degrees of disability specified in the rating schedule are generally considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 38 C.F.R. § 4.1

Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is contemplated by the Rating Schedule and the assigned schedule ratings are, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).  

In other words, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology, which is sleep disturbance, irritability/anger, social isolation, and mild memory impairment, and the Veteran does not have any symptomatology not already contemplated by the Rating Schedule.  Higher ratings are provided for more severe conditions relating to PTSD, but the Veteran has not exhibited those symptoms or symptoms of a severity to warrant a higher rating.  Furthermore, the Veteran has not been hospitalized for PTSD and the Veteran has reported he has not missed work on account of PTSD.  The evidence has not shown that there is marked interference with employment.  The medical evidence demonstrates he would be mildly impaired in his ability to engage in employment due to his PTSD.  Thus, as seen in the analysis above, the Board has considered these aspects of the Veteran's disabilities, and finds that the rating schedule adequately provides for ratings based on these symptoms and level of functional impairment. The Veteran also does not offer any explanation or argument to explain how the ratings assigned are inadequate to describe the symptoms and their effect upon his daily life.  The evidence before the Board also does not establish any functional impairment that would not be covered or contemplated by the current schedular rating criteria.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Total Disability Rating for Compensation Based on Individual Unemployability

During the appeal period, the Veteran has not expressly raised and the record does not reasonably raise a claim for total disability rating for compensation based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).  The record reflects that, at the time of filing his claims, the Veteran was self-employed as a furniture manufacturer.  He has since retired, but the evidence indicates this was due to his physical disabilities.  There is no evidence that PTSD played a role.  Therefore, in the circumstances of this case, the Board declines to take jurisdiction over a total disability rating claim.


ORDER

Entitlement to an initial rating in excess of 30 percent from September 23, 2008, to April 12, 2012 for PTSD is denied.


REMAND

The June 2012 rating decision denied an earlier effective date before September 23, 2008, for service connection for PTSD.  The Board finds that in September 2012, the Veteran expressed disagreement with the denial for an earlier effective date for service connection for PTSD.  As the RO has not issued a statement of the case addressing the claim, the Board is required to remand the claim.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran a statement of the case on the claim for an earlier effective date before September 23, 2008, for service connection for PTSD as denied in a June 2012 rating decision.  In order to perfect an appeal of the claim, the Veteran must still timely file a substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


